Citation Nr: 0523483	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-08 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right lower leg, with retained metallic 
foreign body and neuritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to December 
1969.  He served in the Republic of Vietnam and was awarded 
the Purple Heart Medal and Combat Action Ribbon.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The residuals of the veteran's shell fragment wound of the 
right lower leg with retained metallic foreign body and 
neuritis are manifested by no more than moderately severe 
damage of muscle group 11; there is no current neurological 
impairment.


 CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the right lower leg, 
with retained metallic foreign body and neuritis, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Code 5311 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.

The record reflects through a letter dated in July 2002, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although the RO has not specifically 
requested the appellant to submit all pertinent evidence in 
his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit or identify 
such evidence.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  Furthermore, the veteran has been 
afforded appropriate VA examinations to determine the 
severity of his service-connected shell fragment wound of the 
lower right leg.  Neither the veteran nor his representative 
has identified any available, outstanding evidence that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such available evidence.  

After compliance with the notice requirements of the VCAA and 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been initially adjudicated before the 
provision of the required notice.

In sum, the Board is satisfied that VA has complied with the 
notice and duty to assist requirements of the VCAA and the 
implementing regulations and that any procedural errors in 
its development and consideration of the claim were harmless 
and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim. 


Evidentiary Background

The veteran's service medical records show that he sustained 
a shell fragment wound to the right and left legs in August 
1968.  He complained of complained of pain over the area of 
his shell fragment wound of the right leg for the remainder 
of his service.  

Service connection for residuals of shell fragment wounds of 
the right and left legs was granted by rating action dated in 
October 1970.  A 10 percent disability evaluation was 
initially assigned for each disability.  By rating action in 
April 1975, the disability evaluation for the veteran's right 
leg disability was increased to 20 percent disabling.  An 
unappealed rating action in September 1992 continued this 
disability evaluation.

The veteran filed a claim for an increased evaluation for the 
residuals of the right leg shell fragment wound in December 
2001.  He asserted that his right leg had weakened 
considerably.  

In connection with his claim, VA examined the veteran in 
January 2002.  At that time, he complained of pain and 
swelling over the site of his shell fragment wound of his 
right leg.  The examiner noted that the shell fragment wound 
of the right leg was to the gastrocnemius muscle.  There was 
no tumor or herniation.  There was a 2-inch by 2-inch scar 
over the right gastrocnemius muscle at the midlevel with no 
tendon damage.  The examiner identified no bone, joint, or 
nerve damage.  The veteran's muscle strength was definitely 
deceased.  The right gastrocnemius had 4 out of 5 strength 
compared to 5 out of 5 in the left.  The veteran's right 
ankle was not swollen, but was tender.  Dorsiflexion was to 7 
degrees and plantar flexion was to 20 degrees.  The examiner 
noted that the veteran's gait was normal, but he had problems 
with his gait if he walked long distances.  X-rays revealed a 
normal right lower leg with a tiny radiopaque foreign body in 
the soft tissues along the medial aspect of the mid third of 
the right tibia. 

Subsequent VA treatment records show treatment for dermatitis 
and cellulitis of both lower extremities.  In March 2002, he 
was noted to have some lichenification and old scarring, 
warmth, and swelling, of the soft tissue over the mid 
anterolateral tibia which was tender to the touch.  A 
November 2002 progress report notes that the veteran 
complained of swelling and drainage in his right leg.  He had 
pain with standing.  In December 2002, his right leg was 
noted to be still swollen.  

The veteran was afforded another VA muscles examination in 
January 2004.  The veteran ambulated without pain.  However, 
he did report experiencing pain at night.  It was difficult 
for him to find a position to sleep in.  He had a cane, but 
did not bring it with him.  Examination revealed a shrapnel 
wound scar at the medial aspect of the right leg.  It was 
approximately 2-inches by 2-inches and appeared to be a 
crater formation depressed below the skin line.  There was 
some loss of muscle tissue below the scar.  The scar was 
adherent to deeper tissue and was noted to be painful with 
deep pressure.  The pertinent diagnosis was shrapnel injury 
of both legs with no evidence of fatigability or 
incoordination.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2004).  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2004).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Muscle group XI consists of the posterior and lateral crural 
muscles, and muscles of the calf: (1) Triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The function of muscle group XI is propulsion, 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes and flexion of the knee.  Injuries to 
muscle group XI are evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  Under this code, a 10 percent 
evaluation is warranted for a moderate injury, a 20 percent 
evaluation is warranted for a moderately severe injury, and a 
30 percent evaluation is warranted for severe injury.  38 
C.F.R. § 4.73, Diagnostic Code 5311.

An open comminuted fracture with muscle or tendon will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 
4.56(b).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  Slight disability of 
a muscle anticipates a simple muscle wound without 
debridement or infection and with a history of a superficial 
wound with brief treatment and no cardinal signs or symptoms 
of muscle disability, such as loss of power, weakness, 
fatigue-pain, or impairment of coordination and uncertainty 
of movement. Objective findings of a slight disability 
include a minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 38 
C.F.R. § 4.56(d)(4).


Analysis

Since October 1974, the residuals of a shell fragment wound 
of the right lower leg have been rated as 20 percent 
disabling.  

The disability has since been manifested by muscle weakness, 
pain and difficulty with ambulation over long distances with 
a scar.  The scar measures 2-inches by 2-inches with 
underlying muscle loss.  The scar was adherent to deeper 
tissue and painful with deep pressure.  However, as noted 
during examination in January 2002, there was no associated 
bone, joint, or nerve damage.  

There is no evidence of "severe" disability, as described 
in 38 C.F.R. § 4.56(d)(4).  While the evidence shows 
objective findings of a loss of muscle under the veteran's 
scar and a crater formation, the evidence does not show a 
history through and through or deep penetrating wounds due to 
high velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring 
as contemplated by severe disability.  In light of the 
foregoing, the Board finds that the disability more closely 
approximates the criteria for moderately severe disability.  
While the veteran's scar is depressed and adherent, the 
evidence does not show wide damage to muscle groups in the 
missile track or soft flabby muscles.  Accordingly, a higher 
evaluation is not warranted.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  
Specifically, the veteran's representative has argued for 
separate compensable evaluation for the veteran's scar; 
however, this would violate the rule against pyramiding.  
Consideration of the veteran's scars is already contemplated 
in the criteria for evaluation of muscle disability 
("ragged, depressed and adherent scars" considered for 
severe disability under 38 C.F.R. § 4.56(d)(4) and any 
functional limitation from the scar cannot be considered 
separate and apart from the functional limitation of the 
muscle disability.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  Even assuming that the scars are compensable, 
providing an evaluation solely for the veteran's scars would 
not provide a higher rating than what he is currently 
receiving.  

Similarly, evaluation of the disability on the basis of 
limitation of motion would not provide for a higher 
evaluation as he demonstrated on recent VA examination right 
ankle dorsiflexion to 7 degrees and plantar flexion to 20 
degrees, which would not warrant a rating in excess of 20 
percent evaluation under the applicable diagnostic codes for 
limitation of motion of the leg.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 and 5271.  In determining the degree of 
limitation of motion, the Board has considered functional 
loss due to pain, weakness, excess fatigability, or 
incoordination; however, in light of the objective medical 
findings described above, the Board finds that the veteran is 
adequately compensated for all currently present functional 
impairment due to the disability.  See Deluca v. Brown, 8 
Vet. App. 202, 204-205 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2001).  While the veteran reported having pain at night, 
during the examination in January 2004, the veteran was noted 
to ambulate without pain and the examiner found no evidence 
of fatigability or incoordination.  Despite his objective 
weakness in the right lower leg, he displayed a normal gait 
during examination in January 2002.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  The Board finds that 
the preponderance of the evidence is against the claim for an 
increased rating for the residuals of a shell fragment wound 
of the right lower leg.  Because the evidence for and against 
a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt is not for 
application.  38 C.F.R. § 4.3.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under  38 C.F.R. 
3.321(b).  The record shows that the veteran has not required 
recent hospitalization for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is in 
no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the schedular criteria.  Therefore, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

							
ORDER

A rating in excess of 20 percent for residuals of a shell 
fragment wound of the right lower leg, with retained metallic 
foreign body and neuritis, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


